DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in the application.

Art Made of Record
Hong '274 (CN-102844274-B, Nov. 5, 2014 – Espacenet, Patent Publication, and English equivalent, i.e. US-20120318658-A1, 26 pages) – Hong '274 was made of record on 05/03/2021.  Hong ‘274 is the Chinese equivalent of the primary reference Hong (US-20120318658-A 1, pub. Dec. 20, 2012) applied to the claims during prosecution.  Hong '274 provides Figure 1, which is a better black and white rendition, relative to Figure 1 of Hong.

Response to Appeal Brief Filed 10/4/2021
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claims 1-14, a reason why it is deemed novel and nonobvious over the prior art of record to Hong, in view of Hamed et al., is that Hong does not explicitly state that, in Figure 1, the break shown through cylindrical evaporation water tank 16, i.e. the disclosed end receiver, indicates additional receivers, not shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Younes et al. (US-10703644-B2, Jul. 7, 2020, filed Jun. 5, 2013) – Younes et al. discloses:
Claim 1.  A 
a plurality of receivers . . . 
each receiver having spaced apart opposing end surfaces including a process water input on one of the opposing ends and a process water output on the other opposing end, and with the process water flowing from said first receiver to said last receiver via the respective process water inputs and outputs such that each receiver receives the process water from a previous receiver except for the first receiver . . . 
a plurality of vapor tubes coupled to said plurality of receivers, with each respective vapor tube coupled between adjacent receivers, and water vapor is generated as the process water is heated within each receiver, with the water vapor flowing via said respective vapor tubes between the adjacent receivers towards said last receiver . . . .
(see Younes et al. annotated Figure 3 below with three receivers at T=60ºC, 40ºC, 20ºC).


    PNG
    media_image1.png
    715
    965
    media_image1.png
    Greyscale


source”; 1:55-57 and 2:6-9, for the purpose of the disclosed water inputs and outputs, and the vapor tubes being to increase energy efficiency by transferring heat energy from the higher temperature / higher pressure receiver to the lower temperature / lower pressure receiver, i.e., “The brine (a disclosed process water input and output), is circulated to the next stage for further evaporation until it reaches the coldest stage, and then subsequently exits the system” and, “The steam (in the disclosed vapor tube) produced in a given stage from seawater evaporation is at a higher temperature than the next stage, and therefore can be used as a heating fluid for the following stage.”  
Two related applications are made of record and are considered pertinent to Applicant's disclosure.
B).	Applicant’s U.S. Application Serial No. 16/907,434 is currently unpublished.  Given the other application’s recited sprayer, there are currently no double-patenting issues with the instant application.
C).	Applicant’s U.S. Application Serial No. 17/174,413 is currently unpublished.  Given the other application’s recited screw conveyer, there are currently no double-patenting issues with the instant application.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        11/15/2020

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779